Citation Nr: 1506789	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-22 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for a right ankle sprain.

2. Entitlement to an initial rating higher than 10 percent for spondylosis T8-T10.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel





INTRODUCTION

The Veteran had active duty from May 1997 to August 1997 and from March 1998 to May 2010.  This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), that granted service connection for a right ankle sprain and spondylosis T8-T10, assigning an initial evaluation of 10 percent for each effective May 6, 2010.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In a VA Form 9 received in November 2011, the Veteran requested that he be scheduled for a video-conference hearing before the Board.  In a Deferred Rating Decision dated October 16, 2012, a Decision Review Officer (DRO) noted that the Veteran had requested a hearing before the Board and indicated that the RO should be notified by email that a paperless claim needs a Board hearing scheduled.  A subsequent email dated October 29, 2012, erroneously noted that the Veteran had requested a hearing before a DRO (as opposed to the Board) and that he should be scheduled for a hearing.  The Veteran was apparently placed on the docket for a travel Board hearing on February 28, 2013.  He failed to appear; however, there is no indication in the Virtual File that he was ever provided notice of the Board hearing.  Accordingly, given the above confusion, he should be scheduled for a hearing before the Board on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a video-conference hearing before the Board at his local RO.  He must be provided proper notice of the hearing date, time, and location.  Copies of all notification must be associated with the claims file.  

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




